PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/505,635
Filing Date: 22 Feb 2017
Appellant(s): VAN DER LINDE et al.



__________________
William S. Francos (Registration No. 38,456)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 08/23/2021.


(1) Grounds of Rejection to be Reviewed on Appeal

The ground(s) of rejection set forth in the Office action dated 03/16/2021 from which the appeal is taken have not been modified.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
The following ground(s) of rejection are applicable to the appealed claims.
The claim rejections to claims 1-13 and 16-20 under 35 U.S.C. 103.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.
The following rejections have been withdrawn:
  No rejections have been withdrawn.
  

(2) Response to Argument
Response to the 35 U.S.C. §103 rejection arguments on pages 5-25 of the Appeal Brief
Claim 1 
The Appellants assert that
“A careful review of paragraphs [0033] and [0034] of Biagtan reveals the description of formation of a fiber composite material 12 shown in FIGS. 1 and 2… 

Examiner respectfully disagrees.
The rejection does not rely on Figs. 1-2 and paragraphs [0033] and [0034]. Instead, the rejection is made based on a different embodiment, specifically, the embodiment of para. 52 and Figs. 20-21 (Biagtan: “the composite wires are wound around the filler material” [0052], Figs. 20-21). Therefore, paragraph [0052] of Biagtan teaches the braiding structure encircling the filling material as required by claims 1 and 16, which is admitted by the Appellants: “paragraph [0052] of Biagtan reveals Biagtan further teaches a lumen may be partially or entirely with filling material whereby a braiding structure may be braided around the filling material.” (Page 6).

The Appellants assert that 
“Nonetheless, in view of the previous teachings of Biagtan, a filling material would be disposed within the braiding structure resulting in the totality of filling material encapsulating the braiding structure and the partially or entirely filled lumen.” (Page 14). 

Examiner respectfully disagrees.
The examination of Figs. 20-21 and para. [0052] did not reveal any support for this assertion, which is solely based on paragraphs [0033] and [0034] and Figs. 1-2 that are seen as a different embodiment.

The Appellants assert that 
“the rejections of claims 1 and 16 are improper at least because NetComposites and Youssefi, et al. do not qualify as references. Specifically, Applicants submit for at least the reasons below that that NetComposites and Youssefi, et al. are both non-analogous art, and therefore does not qualify as a reference for purposes of establishing a primafacie case of obviousness in the present application…” (Page 7).

Examiner respectfully disagrees.
Both references merely provide relevant technical information, i.e., stiffness data and difference in stiffness values of relevant materials, specifically, an epoxy resin and steel. Because claims 1 and 16 recite the “first axial stiffness” and the “second axial stiffness,” and “wherein the second axial stiffness is higher than the first axial stiffness,” NetComposites and Youssefi are analogous art as they provide specific examples of stiffness values of commonly used materials. While the primary reference teaches a filling material (Onoda: resin [0082]) and at least one stiffening element formed by a material with a second axial stiffness (Onoda: a metal [0082]), NetComposites discloses Resin Systems - Strength & Stiffness and Youssefi discloses stiffness of metals. NetComposites discloses that the strongest of resins is an epoxy resin (NetComposites: page 1), which has “improved mechanical properties” and “no volatile by-products” during the epoxy reaction (NetComposites: page 2). A person of ordinary skill in the art would recognize that it is advantageous to use a non-toxic filler with improved mechanical properties. Combined together, NetComposites and Youssefi, demonstrate 

The Appellants assert that 
“The differences in the fields of endeavor between NetComposites and the present application are also evinced in the differences in the U.S. Classifications to which they are assigned. The present application is classified according to PAIR in U.S. Class/subclass 600/423--Surgery/Diagnostic Testing With means for determining position of a device placed within a body. By contrast, NetComposites is not classified in any Class/subclass. Notably, NetComposites was listed on PTO Form 892 in the Office Action dated June 26, 2019, as a non-patent literature document. It is unclear from the record how this document was uncovered, but, nonetheless, being related to the strength, stiffness and cooling properties of resins, it would not be properly classified in Class/subclass 600/423. Appellants respectfully submit that the fields of the current invention is wholly different that that of NetComposites. Therefore, and for at least this additional reason, Appellants respectfully submit that the teachings of NetComposites are not in the same technical field of endeavor even according to the classification system of the USPTO.” (Page 8).

Examiner respectfully disagrees.
Examiners are required to classify applications using the CPC classification. The present application is classified according to EAST in A61B1/00078; A61B1/0011; A61M2025/09133; A61M25/0012; A61M25/005; A61M25/0053; A61M25/0054; A61M25/09; and A61M25/09041. In particular, A61M 2025/09133 includes “Materials with specific mechanical behaviours, e.g., stiffness…” Examiner’s Google search found NetComposites and Youssefi as references that provide relevant data on stiffness.


The Appellants assert that 
“As noted in the filed application, the Appellants recognized that the integration of an OSS fiber into an elongated medical device comes at the cost of space. By removing this space, mechanical properties of the elongated medical device will be lost, and the result is a device with a non-circular bending behavior. Especially, elongated medical devices, which are solid, are difficult to compensate mechanically when these need to be equipped with a lumen, as it is the case for guidewires that have to be equipped with an OSS fiber. By contrast, NetComposites is directed to recognizing the importance to “composite designer[s] and builder[s]’” (and not scientists and engineers who research, develop and engineer OSS equipped medical devices like the current inventors) of “the amount of shrinkage that occurs in a resin during and following its cure period.” (see NetComposites p.2.) NetComposites alludes to the shrinkage during cooling of the resins’, which weaken the material and “cosmetic” defects. So, NetComposites implies shrinkage during cooling is not beneficial to the end product, and lists among its drawbacks “cosmetic defects.” Accordingly, NetComposites clearly addresses a wholly 

Examiner respectfully disagrees.
Materials with specific mechanical behaviours, e.g., stiffness, as classified in A61M2025/09133 are important for the instant case. Because the Appellants face the problems of “mechanical properties of the elongated medical device” that “will be lost,” resulting in “a device with a non-circular bending behavior,” technical data on stiffness and other mechanical properties are relevant and have to be considered. Scientists and engineers of ordinary skill in the art confronted with those problems would recognized 


The Appellants assert that 
“There is no disclosure or description of the application of the teachings of Youssefi, et al. to OSS devices of the present teachings. Rather, Youssefi, et al. describes the basic physics seemingly relevant to structural failures in wind turbines (see Youssefi, et al. slides 1-9). Among the topics described in Youssefi, et al. are basic linear forces of springs, stiffness of bars and cantilever beams, moments of inertia, stresses and strains, moduli of elasticity, and other mechanical properties and laws as they relate to structures seemingly used in the design of wind turbines. The differences in the fields of endeavor between Youssefi, et al. and the present application are also evinced in the differences in the U.S. Classifications to which they are assigned. The present application is classified according to PAIR in U.S. Class/subclass 600/423--Surgery/Diagnostic Testing With means for determining position of a device placed within a body. By contrast, Youssefi, et al. is not classified in any Class/subclass 

Examiner respectfully disagrees.
Examiners are required to classify applications using the CPC classification. The present application is classified according to EAST in A61B1/00078; A61B1/0011; A61B1/01; A61B2034/2061; A61B34/20; A61B5/0084; A61B5/6851; A61M2025/0166; A61M2025/09108; A61M2025/09133; A61M25/0012; A61M25/005; A61M25/0053; A61M25/0054; A61M25/09; and A61M25/09041. In particular, A61M 2025/09133 includes “Materials with specific mechanical behaviours, e.g., stiffness…” Examiner’s Google search found both NetComposites and Youssefi as references that provide technical data on stiffness of materials. Specifically, Youssefi discloses a stiffness of 

The Appellants assert that 
 “NetComposites and Youssefi, et al. are not analogous art and therefore, cannot be references in a rejection for obviousness.” (Pages 13-14).

Examiner respectfully disagrees.
Materials with specific mechanical behaviours, e.g., stiffness, as classified in A61M2025/09133 are important for the instant case. Because the Appellants face the problems of “mechanical properties of the elongated medical device” that “will be lost,” 

Claims 3-10 and 13
The Appellants assert that 
Claims 3-10 and 13 depend from claim 1, and are “therefore, patentable over the art as applied and in view of its additionally recited subject matter.” (Pages 14-15).
Examiner notes that, as claim 1 is not patentable over the cited art, claims 3-10 and 13 are not patentable for the same reasons as stated above with respect to claim 1 and also because they are rejected in view of additional prior art references.


Claim 16

 “A careful review of paragraphs [0033] and [0034] of Biagtan reveals the description of formation of a fiber composite material 12 shown in FIGS. 1 and 2… Thus, Biagtan fails to describe, teach or suggest the braiding structure 34 encircling all of the filing material 35 and the lumen 18” because “the braiding structure 34 is encapsulated, not encircled, by the filing material 35” (Page 15). 

Examiner respectfully disagrees.
The rejection does not rely on Figs. 1-2 and paragraphs [0033] and [0034]. Instead, the rejection is made based on a different embodiment, specifically, the embodiment of para. 52 and Figs. 20-21 (Biagtan: “the composite wires are wound around the filler material” [0052], Figs. 20-21). Therefore, paragraph [0052] of Biagtan teaches the braiding structure encircling the filling material as required by claims 1 and 16, which is admitted by the Appellants: “paragraph [0052] of Biagtan reveals Biagtan further teaches a lumen may be partially or entirely with filling material whereby a braiding structure may be braided around the filling material.” (Page 15).

The Appellants assert that 
“Nonetheless, in view of the previous teachings of Biagtan, a filling material would be disposed within the braiding structure resulting in the totality of filling material encapsulating the braiding structure and the partially or entirely filled lumen.” (Pages 15-16). 


The examination of Figs. 20-21 and para. [0052] did not reveal any support for this assertion, which is solely based on paragraphs [0033] and [0034] and Figs. 1-2 that are seen as a different embodiment.

The Appellants assert that 
“the rejections of claims 1 and 16 are improper at least because NetComposites and Youssefi, et al. do not qualify as references. Specifically, Applicants submit for at least the reasons below that that NetComposites and Youssefi, et al. are both non-analogous art, and therefore does not qualify as a reference for purposes of establishing a primafacie case of obviousness in the present application…” (Pages 16-17).

Examiner respectfully disagrees.
Both references merely provide relevant technical information, i.e., stiffness data and difference in stiffness values of relevant materials, specifically, an epoxy resin and steel. Because claims 1 and 16 recite the “first axial stiffness” and the “second axial stiffness,” and “wherein the second axial stiffness is higher than the first axial stiffness,” NetComposites and Youssefi are analogous art as they provide specific examples of stiffness values of commonly used materials. While the primary reference teaches a filling material (Onoda: resin [0082]) and at least one stiffening element formed by a material with a second axial stiffness (Onoda: a metal [0082]), NetComposites discloses Resin Systems - Strength & Stiffness and Youssefi discloses stiffness of metals.  discloses that the strongest of resins is an epoxy resin (NetComposites: page 1), which has “improved mechanical properties” and “no volatile by-products” during the epoxy reaction (NetComposites: page 2). A person of ordinary skill in the art would recognize that it is advantageous to use a non-toxic filler with improved mechanical properties. Combined together, NetComposites and Youssefi, demonstrate that steel, a metal commonly used in guidewires, has a stiffness (second axial stiffness) that is higher than the first axial stiffness (that of resin), even for the strongest of disclosed resins, an epoxy resin.

The Appellants assert that 
“The differences in the fields of endeavor between NetComposites and the present application are also evinced in the differences in the U.S. Classifications to which they are assigned. The present application is classified according to PAIR in U.S. Class/subclass 600/423--Surgery/Diagnostic Testing With means for determining position of a device placed within a body. By contrast, NetComposites is not classified in any Class/subclass. Notably, NetComposites was listed on PTO Form 892 in the Office Action dated June 26, 2019, as a non-patent literature document. It is unclear from the record how this document was uncovered, but, nonetheless, being related to the strength, stiffness and cooling properties of resins, it would not be properly classified in Class/subclass 600/423. Appellants respectfully submit that the fields of the current invention is wholly different that that of NetComposites. Therefore, and for at least this additional reason, Appellants respectfully submit that the teachings of NetComposites 

Examiner respectfully disagrees.
Examiners are required to classify applications using the CPC classification. The present application is classified according to EAST in A61B1/00078; A61B1/0011; A61B1/01; A61B2034/2061; A61B34/20; A61B5/0084; A61B5/6851; A61M2025/0166; A61M2025/09108; A61M2025/09133; A61M25/0012; A61M25/005; A61M25/0053; A61M25/0054; A61M25/09; and A61M25/09041. In particular, A61M 2025/09133 includes “Materials with specific mechanical behaviours, e.g., stiffness…” Examiner’s Google search found NetComposites and Youssefi as references that provide relevant data on stiffness.


The Appellants assert that 
“As noted in the filed application, the Appellants recognized that the integration of an OSS fiber into an elongated medical device comes at the cost of space. By removing this space, mechanical properties of the elongated medical device will be lost, and the result is a device with a non-circular bending behavior. Especially, elongated medical devices, which are solid, are difficult to compensate mechanically when these need to be equipped with a lumen, as it is the case for guidewires that have to be equipped with an OSS fiber. By contrast, NetComposites is directed to recognizing the importance to “composite designer[s] and builder[s]’” (and not scientists and engineers who research, 

Examiner respectfully disagrees.



The Appellants assert that 
“There is no disclosure or description of the application of the teachings of Youssefi, et al. to OSS devices of the present teachings. Rather, Youssefi, et al. describes the basic physics seemingly relevant to structural failures in wind turbines (see Youssefi, et al. slides 1-9). Among the topics described in Youssefi, et al. are basic linear forces of springs, stiffness of bars and cantilever beams, moments of inertia, stresses and strains, moduli of elasticity, and other mechanical properties and laws as 

Examiner respectfully disagrees.
Examiners are required to classify applications using the CPC classification. The present application is classified according to EAST in A61B1/00078; A61B1/0011; A61M2025/09133; A61M25/0012; A61M25/005; A61M25/0053; A61M25/0054; A61M25/09; and A61M25/09041. In particular, A61M 2025/09133 includes “Materials with specific mechanical behaviours, e.g., stiffness…” Examiner’s Google search found both NetComposites and Youssefi as references that provide technical data on stiffness of materials. Specifically, Youssefi discloses a stiffness of steel as an absolute value and in comparison with stiffness of other commonly used materials (Youssefi: Modules of Elasticity (E) of Materials, “Steel is 3 times stiffer than Aluminum and 100 times stiffer than Plastics.” Slide 33). Materials with specific mechanical behaviours, e.g., stiffness, as classified in A61M2025/09133 are important for the instant case. Because the Appellants face the problems of “mechanical properties of the elongated medical device” that “will be lost,” resulting in “a device with a non-circular bending behavior,” technical data on stiffness are relevant and have to be considered. Scientists and engineers of ordinary skill in the art confronted with those problems understand the need for materials science data that Youssefi discloses. In particular, high stiffness of steel could help prevent the “non-circular bending behavior” that the Appellants would like to avoid ([0003], Claim 2). Therefore, Youssefi’s disclosure is reasonably pertinent to the problem faced by Appellants. Claims 1 and 16 and the claims that depend variously therefrom, are not patentable over the art as applied.

The Appellants assert that 


Examiner respectfully disagrees.
Materials with specific mechanical behaviours, e.g., stiffness, as classified in A61M2025/09133 are important for the instant case. Because the Appellants face the problems of “mechanical properties of the elongated medical device” that “will be lost,” resulting in “a device with a non-circular bending behavior,” technical data on stiffness are relevant and have to be considered. Scientists and engineers of ordinary skill in the art confronted with those problems understand the need for materials science data that NetComposites and Youssefi disclose. For example, the low shrinkage of epoxy resins as disclosed by NetComposites could help maintain a better uniformity of the filler distribution inside the elongated device by reducing voids that could be caused by excessive shrinkage, thereby helping prevent the “non-circular bending behavior” that the Appellants would like to avoid ([0003], Claim 2). Additionally, high stiffness of steel could also help prevent the “non-circular bending behavior”. Therefore, NetComposites and Youssefi’s disclosures is analogous art and reasonably pertinent to the problem faced by Appellants. Claims 1 and 16 and the claims that depend variously therefrom, are not patentable over the art as applied.

Claims 17-20
The Appellants assert that 

Examiner notes that, as claim 16 is not patentable over the cited art, claims 17-20 are not patentable for the same reasons as stated above with respect to claim 16 and also because they are rejected in view of additional prior art references.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/AB/ 
Examiner, Art Unit 3793 
Conferees:
/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793   

/DAVID C EASTWOOD/Primary Examiner, OPQA                                                                                                                                                                                                                                                                                                                                                                           

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless Appellants had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.